      Case 2:19-cv-00323 Document 34 Filed on 09/29/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 29, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

JAMES SCHORSCH,                              §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 2:19-CV-323
                                             §
GENE MILLER, et al,                          §
                                             §
        Defendants.                          §

ORDER ADOPTING AMENDED MEMORANDUM AND RECOMMENDATION
       TO DISMISS CERTAIN CLAIMS AND TO RETAIN CASE

       On August 11, 2020, United States Magistrate Judge Jason B. Libby issued his

“Amended Memorandum and Recommendation to Dismiss Certain Claims and to Retain

Case” (D.E. 24) (incorporating by reference certain portions of his earlier Memorandum

and Recommendation (M&R, D.E. 12), noting objections filed to that M&R). Plaintiff

was provided proper notice of, and opportunity to object to, the Magistrate Judge’s

Amended Memorandum and Recommendation.               FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Amended Memorandum and Recommendation (D.E. 24), and all
1/2
      Case 2:19-cv-00323 Document 34 Filed on 09/29/20 in TXSD Page 2 of 2




other relevant documents in the record, and finding no clear error, the Court ADOPTS as

its own the findings and conclusions of the Magistrate Judge. Accordingly, (1) Plaintiff’s

retaliation claim is RETAINED against Dr. Kwarteng in his official capacity for

injunctive relief only; (2) Plaintiff’s ADA claim is RETAINED against the TDCJ; and

(3) all other claims Plaintiff brought against these or the remaining defendants are

DISMISSED WITH PREJUDICE for failure to state a claim and/or as frivolous

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

       ORDERED this 29th day of September, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




2/2
